Citation Nr: 1728972	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  17-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).    

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a right arm disability.



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2015 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The September 2015 rating decision denied service connection for PTSD, a right arm disability, a lumbosacral strain, and a cervical strain.

The August 2016 rating decision denied service connection for tinnitus and granted service connection for bilateral hearing loss, assigning a 0 percent rating effective April 15, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neck disability and a right arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2006 Board decision denied entitlement to service connection for PTSD.

2.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  A low back disability was not demonstrated in service, arthritis of the lumbosacral spine was not demonstrated within one year of separation from service, and a low back disability is not otherwise shown to be associated with his active service.

4.  The Veteran does not have a tinnitus diagnosis for VA purposes.  

5.  The Veteran's right ear hearing loss has manifested by no more than Level II impairment, and the Veteran's left ear hearing loss has manifested by no more than Level II impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been added to the record since the February 2006 Board decision; thus, the claim of entitlement to service connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2.  A low back disability was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Tinnitus was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in July 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

I.  New and Material Evidence 

The Veteran has claimed entitlement to service connection for PTSD.  This claim was last denied in a February 2006 Board decision.

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the February 2006 Board decision constitutes a final decision.  Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The February 2006 Board decision denied entitlement to service connection for PTSD based on its determination that the Veteran did not have a valid PTSD diagnosis for VA purposes.  At the time of that decision, the Veteran's status as a combat veteran had been acknowledged, and his described in-service combat-related stressor experiences were considered to have been established.  

The Veteran's available service treatment records were of record, as was evidence of post-service psychiatric treatment that predominantly diagnosed psychiatric disabilities other than PTSD.  Many of these records indicated that the Veteran's psychiatric problems began following a 1979 post-service occupational accident in which he suffered a serious leg injury.  Only a November 1993 record from a private psychiatrist diagnoses PTSD.  It links the PTSD to both the Veteran's military service and the 1979 work accident.  It indicates that the 1979 work accident was distressing in part because it reminded him of the in-service detonation of a grenade that injured the Veteran and killed several of his platoon comrades.  

Also of record were VA examination reports dated in August 1991, July 1994, and June 1995, each of which diagnosed other psychiatric disabilities, but none of which diagnosed PTSD.  

The psychiatrist who authored the November 1993 opinion also testified on the Veteran's behalf at RO hearings that were held in January 1995 and March 1996.  At these hearings, he explained the basis for his PTSD diagnosis and discussed the reasons that he believed other examiners had not reached the same PTSD diagnosis.
However, the Veteran was re-evaluated by three VA examiners in June 1996.  Psychological testing was done in September 1996, and in a November 1996 addendum opinion, the panel of three examiners concluded that the appropriate diagnosis was depressive disorder with anxiety, organic mental syndrome, not otherwise specified.  The panel explicitly reported the absence of PTSD.  

The only potentially pertinent evidence that has been added to the claims file since the February 2006 Board decision consists of an August 2015 stressor statement and an August 2015 VA PTSD examination report with medical opinion.  The stressor statement is cumulative or redundant of information that was already of record at the time of the February 2006 Board decision, and it is therefore not considered to be material.  Indeed, the in-service element has already been substantiated.  

The August 2015 VA examination report and opinion are considered to be new, as this information was not of record at the time of the February 2006 denial.  They are not material, however, in that the medical opinion expressly finds that a PTSD diagnosis is not warranted.  Rather, it diagnoses mild depressive disorder and opines that there is no nexus between this disability and the Veteran's military service.  

Therefore, the Board finds that new and material evidence has not been received with respect to the claim of entitlement to service connection for PTSD.  Accordingly, the claim is not reopened.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis and organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In some instances, service connection for such disabilities may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a) ). Tinnitus is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

A.  Low Back Disability

The Veteran has claimed entitlement to service connection for a low back disability.  The Board notes, however, that the Veteran's available service treatment records reflect that his back was clinically normal upon separation from service.  (See October 1953 discharge examination report.)  The information of the treatment from his hospitalization following the grenade explosion and injury reflect that he was not treated for shell fragments in the back or any other back injury.  The Veteran himself has not described injuring his back in service while in combat or otherwise, and arthritis has not been shown to have manifested to a compensable degree within one year of his separation from service.  

In terms of post-service evidence, February 1986 additions to an April 1984 medical report list scoliosis, degenerative arthritis, disc disease in L5-S1, and spondylolysis as "New Problems in 1985-86."  An October 1991 VA medical record references the Veteran's "longstanding, progressively worsening, back pain."  However, this description does not contradict the indication that this disability began in 1985 or 1986, and it certainly does not indicate that the Veteran's low back problems began during service.

The Veteran has presented no evidence of a link between service and any current back disability that he may have, and the record does not suggest any such link.  Therefore, the Board finds that entitlement to service connection for a low back disability is not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

B.  Tinnitus

The Veteran has also claimed entitlement to service connection for tinnitus.  However, the Veteran expressly denied having recurrent tinnitus when asked about it at his July 2016 VA hearing loss and tinnitus examination.  The Board finds this express denial of recurrent tinnitus when being examined for purposes of determining whether service connection for tinnitus is warranted is highly probative, and is more probative than whatever suggestion of a current tinnitus disability may be implicit in his claiming entitlement to service connection for tinnitus. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a current diagnosis, service connection for tinnitus cannot be granted.  

As the preponderance of the evidence is against the Veteran's claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for tinnitus is not warranted.

III.  Higher Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran has claimed entitlement to an initial compensable rating for bilateral hearing loss.  This rating is assigned under 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100 (2016).

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Level I indicates essentially normal acuity, while Level XI indicates profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone test.  For each ear, the percent of speech discrimination and the puretone threshold average (which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four) are combined on Table VI to produce a Roman numeral designation.  See 38 C.F.R. § 4.85.  The Roman numeral designations for hearing impairment of each ear are combined on Table VII to determine the percentage evaluation.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA examination in connection with this claim in July 2016.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
75
90
LEFT
35
50
65
75
80

The puretone threshold average was 67.5 decibels in the right ear and 67.5 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  In terms of functional impairment, the Veteran noted that he has difficulties following a conversation, talking over the telephone, and following instructions.  The above audiological findings show Level II hearing impairment in the right ear and Level II hearing impairment in the left ear under Table VI.  Under Table VII, these findings warrant a rating of 0 percent.

The Board notes that there is no exceptional level of hearing impairment in either ear.

Because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a disability rating in excess of 0 percent at any point during this appeal.  There is no competent evidence of record to refute the examination findings.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a rating in excess of 0 percent for bilateral hearing loss is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for PTSD is not reopened; the appeal is denied. 

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied.


REMAND

The Veteran has also claimed entitlement to service connection for a neck disability and a right arm disability.  He essentially contends that these disabilities are due to injuries he suffered during service.

The Veteran has reported that a grenade fragment hit near his right eye, and in his right arm and hand.  (See August 2015 Initial PTSD Disability Benefits Questionnaire (DBQ).)  A record obtained from the Surgeon General's Office reflects that the Veteran was hospitalized for 30 to 39 days following injuries received in a nearby grenade explosion.  This record notes that the Veteran underwent "Debridement of wound, head or neck, (not elsewhere classified)."  This account is presumed to be credible, as the Veteran suffered this injury in combat.  

The Board finds that a remand is required in order to obtain an etiology opinion with respect to any current disabilities of the neck and the right arm.

The Board notes that the most recent medical records in the claims file are from the 1990s.  On remand, the Veteran should be given the opportunity to submit any pertinent records, or to have VA obtain any pertinent records on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of any outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination in regard to the neck and right arm disability claims.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current neck and right arm disabilities are related to his military service.  For purposes of this opinion, the Veteran's description of having suffered injuries to the head, right arm, and right hand in a nearby grenade explosion is presumed to be credible.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


